UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): April 19, 2013 CDEX INC. (Exact name of registrant as specified in its charter) Nevada 000-49845 52-2336836 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 4555 South Palo Verde, Suite 123 Tucson, Arizona (Address of principal executive offices) (Zip Code) (520) 745-5172 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders CDEX Inc. (the “Company”) held its Annual Meeting of Stockholders on April 19, 2013 at which 22,650,812 shares were represented in person or by proxy.The following is a summary of the matters voted on at the meeting: 1) All nominees for director were elected by the following stockholders vote to staggered terms: Nominee For Withhold Broker Non-Vote Term Jason B. Terrell, M.D. 2013-2016 Norman J. Dawson 2013-2016 2) The appointment of S.E. Clark and Co. as the Company’s independent registered public accounting firm for the fiscal year ending October 31, 2013 was ratified by the following stockholder vote: For: Against: Abstain: 3) The adoption of the 2013 Equity Incentive Plan was ratified by the following stockholder vote: For: Against: Abstain: 4) CDEX’ executive compensation was approved by the following advisory vote: For: Against: Abstain: 5) The advisory vote on the frequency of an advisory vote on CDEX’ executive compensation was approved to occur triennially by the following vote: 1 year: 2 year: 3 year: Abstain: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CDEX INC. (Registrant) Date: April 19, 2013 By: /s/ Stephen McCommon Stephen McCommon, Chief Financial Officer
